Citation Nr: 0420253	
Decision Date: 07/26/04    Archive Date: 08/04/04	

DOCKET NO.  98-17 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness. 

2.  Entitlement to service connection for sore joints due to 
an undiagnosed illness.   

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness. 

4.  Entitlement to service connection for dysthymic disorder 
(claimed as a mental disorder) due to an undiagnosed illness. 

5.  Entitlement to service connection for stomach cramps due 
to an undiagnosed illness. 

6.  Entitlement to service connection for low back pain due 
to an undiagnosed illness. 

7.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 

8.  Entitlement to service connection for hair loss due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had unverified military service from November 
1980 to March 1981, verified service from November 1990 to 
July 1991, and periods of active and inactive duty for 
training.  He has verified Southwest Asia service during the 
Persian Gulf War from January to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  Following the veteran's travel 
board hearing before the undersigned in May 1999, the Board 
remanded this appeal for additional development in June 1999.  
The Board initiated internal development of this appeal in 
June 2002, and subsequently remanded the appeal for initial 
RO consideration of this evidence in October 2003.  

It should be pointed out that, in January 2004, the RO 
granted service connection for interstitial lung disease, 
with a 30 percent evaluation, effective from the date of the 
veteran's claim in 1994.  This constitutes a complete grant 
of the issue previously on appeal, characterized as 
entitlement to service connection for respiratory symptoms 
due to an undiagnosed illness.  In June 2004, the veteran 
submitted additional evidence directly to the Board in 
support of his claim.  He asked the Board to consider this 
evidence and waived initial RO consideration.  A good deal of 
this evidence is cumulative and redundant of evidence which 
was already on file.  The Board considered all of this 
evidence together with the entire claims folder in rendering 
the following decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues pending appeal has been requested 
or obtained.

2.  Memory loss has not been confirmed by any objective 
indications of chronic disability, has been specifically 
noted as not found on VA examination, is not shown to have 
been 10 percent of more disabling at any time, and to the 
extent that subjective complaints of memory loss are closely 
associated with a formal diagnosis of dysthymia, dysthymia is 
not shown to be related to any incident, injury or disease or 
active service.  

3.  Sore joints is not confirmed by any objective indications 
of chronic disability, no competent medical records indicate 
an undiagnosed generalized disability affecting multiple 
joints, and objectively identified disability of particular 
joints have been provided specific diagnoses of pathology 
which rules out finding of undiagnosed illness with respect 
to those joints.  

4.  The veteran initially received post-service diagnoses of 
anxiety disorder not otherwise specified, and adjustment 
disorder with depressed and anxious mood, which has not been 
confirmed on repeat examinations; the most recent and now 
predominant diagnoses is dysthymic disorder, and this 
diagnosis rules out a finding of mental disability due to 
undiagnosed illness, and the only clinical opinion on file is 
against a finding that dysthymia is causally related to 
active military service.  

5.  Fatigue is not shown by objective indications of chronic 
disability, examination has resulted in no finding of a 
generalized and undiagnosed symptom of fatigue, and to the 
extent that subjective complaints of fatigue are closely 
associated with a formal diagnosis of dysthymia, dysthymia is 
not shown to be related to any incident, injury or disease or 
active service.  

6.  Stomach cramps are not shown by objective indications of 
chronic disability, abdominal pain in the early 1990's was in 
fact related to gastritis and internal hemorrhoids, such 
positive diagnoses rule out a finding of stomach cramps due 
to an undiagnosed illness, and these diagnosed problems were 
successfully treated and have resolved without identifiable 
residual at present.  There is also a VA examination report 
which opines that these problems were not related to service.  

7.  Low back pain has been diagnosed as low back strain a 
known diagnosis which rules out a finding of back pain due to 
undiagnosed illness and there is a clinical opinion that 
current back strain is unrelated to incidents of service.  

8.  Headache has been diagnosed as migraine and a known 
diagnosis rules out a finding of headache due to undiagnosed 
illness and there is a clinical opinion that migraine is 
unrelated to service.  

9.  Hair loss is clinically diagnosed as androgenic normal 
hair loss in males, a positive diagnosis rules out a finding 
of hair loss due to undiagnosed illness, there is no finding 
of a generalized hair loss, and there is a clinical opinion 
that androgenetic hair loss is not related to any incident of 
service.  




CONCLUSION OF LAW

Memory loss, sore joints, dysthymic disorder, fatigue, 
stomach cramps, low back pain, headache, and hair loss were 
not incurred or aggravated in active military service nor may 
they be presumed to be related to such service or symptoms of 
undiagnosed illness related to service in Southwest Asia.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that the veteran 
initiated this claim in 1994 and it was initially denied in 
1997, prior to the adoption of VCAA.  However, following 
receipt of the veteran's claim, the RO notified him in July 
1997 of the evidence necessary to substantiate his claims 
including the specific regulations governing claims for 
service connection for undiagnosed illness based on Persian 
Gulf War service.  The specific type of evidence necessary to 
substantiate his claim was identified including medical and 
nonmedical evidence and he was provided a specific toll-free 
Persian Gulf information helpline for assistance.  Private 
and VA treatment records were collected for review.  The 
veteran availed himself of the opportunity of submitting lay 
statements and testifying at a formal hearing.  The Board 
requested additional development of this claim in June 1999, 
initiated additional development in June 2002, and again 
remanded this claim for initial RO consideration of newly 
obtained evidence in October 2003.  Pursuant to this 
development, additional medical records were collected, and 
the veteran was provided a series of VA examinations which 
are adequate for rating purposes.  These VA examinations were 
ordered for the production of nexus opinions in accordance 
with 38 U.S.C.A. § 5103A (d)(2).  On multiple occasions, 
during the lengthy pendency of this appeal, the veteran was 
specifically notified of additional evidence that it was 
necessary that he either supply or sufficiently identify for 
VA to collect on his behalf.  Prior to issuance of the most 
recent adjudication of the issues on appeal in a supplemental 
statement of the case issued in January 2004, the veteran was 
formally notified of VCAA and the enhanced VA duties to 
assist and notify in March 2001.  This notification informed 
the veteran of the evidence necessary to substantiate his 
claim, informed the veteran of the evidence that it was still 
necessary that he submit and he was offered any assistance in 
obtaining any evidence he might reasonably identify.  The 
veteran has also been provided the regulations implementing 
VCAA.

The Board finds that there is no reasonable likelihood that 
any additional evidence is available which has not been 
collected for review.  The Board finds that the veteran has 
been advised of the evidence he must submit and the evidence 
which VA would collect on his behalf, and that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when a condition noted during service is not shown 
to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
disabilities, such as arthritis, organic diseases of the 
nervous system, psychoses and peptic ulcers, if such disease 
is competently demonstrated to have become manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

With certain exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006 and such disability by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  A qualifying chronic disability means a 
chronic disability resulting from any (or any combination) of 
the following:  An undiagnosed illness; the following 
medically explained chronic multisystem illnesses that are 
defined by a cluster of signs or symptoms (1) chronic fatigue 
syndrome, (2) fibromyalgia, (3) irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria of this section for a medically unexplained chronic 
multi-symptom illness.  The term medically unexplained 
chronic multisystem illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisystem illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurologic signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, and 
(13) menstrual disorders.  However, compensation shall not be 
paid if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military service in 
Southwest Asia in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or that which occurred after the veteran departed 
from the Southwest Asia Theater of Operations and the onset 
of the illness, or if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  

Memory Loss:  The service medical records do not contain any 
complaints, findings, treatment or diagnosis of memory loss 
during the veteran's military service.  The May 1991 
redeployment physical examination does contain the veteran's 
complaint of loss of memory or amnesia in the report of 
medical history he completed.  However, this physical 
examination noted that the head, neurologic, and psychiatric 
systems were normal.  

In an October 1994 VA examination, the veteran reported that 
"he thinks he has memory loss in the past two years."  During 
mental status examination, the veteran only recalled one of 
three items he was asked to remember but then flawlessly 
performed serial three substraction.  He was able to 
correctly repeat six digits forward and five backward.  The 
diagnosis from examination was anxiety disorder, not 
otherwise specified and adjustment disorder with depressed 
and anxious mood.  However, there was no finding made with 
respect to the specific symptom of memory loss.  

In reviewing all of the private and VA clinical evidence on 
file over a period of years, including multiple VA 
examinations, the veteran does not consistently report 
problems with memory loss.  Indeed, a review of the entire 
clinical history does reveal that the veteran has been able 
to recount incidents, specific injuries, and history of 
symptoms in a logical and goal-directed manner.  

The veteran submitted some six lay statements from 
acquaintances and relatives which variously reported that the 
veteran acted and/or appeared differently after his return 
from the Persian Gulf.  Only one of these statements, from 
the veteran's brother, indicates personal observation of 
"memory lapses."  Another individual reported that he 
overheard the veteran complaining of memory loss.  During the 
hearing before the undersigned, the veteran's spouse 
testified to the veteran forgetting to attend a luncheon with 
his child at school and having to remind him on a daily basis 
on things it is necessary for him to do.  

In March 1999, the veteran was provided an MRI of the brain, 
with and without infusion, and the impression was "normal" 
without any finding of abnormality or defect.  

In November 2002, the veteran was provided a VA mental health 
examination.  It was recorded that he had maintained 
continuous employment since service.  The veteran reported 
being depressed over the previous 10 years.  There was no 
complaint of memory loss documented in this examination 
report and the Axis I diagnosis was dysthymia disorder with a 
GAF score of 60.

During the most recent review of medical records by a VA 
physician in March 2003, it was noted that the veteran had 
complained of memory loss from the early nineties but that he 
did not admit it to himself.  A complete review of the claims 
folder by this physician resulted only in a finding of a 
subjective complaint of memory loss, without deficits found 
on review of the claims folder.  

A preponderance of the evidence on file is against a finding 
that the veteran has sustained an identifiable memory loss 
attributable to undiagnosed illness from Persian Gulf War 
service.  The only evidence on file identifying memory loss 
are statements provided by the veteran and family members.  A 
comprehensive review of the claims folder reveals that the 
veteran has been quite capable of providing histories of 
multiple symptoms, injuries and background information which 
appears to be fairly logical and consistent.  There is simply 
an absence of "objective indications of chronic disability" 
as required in the regulation governing compensation for 
disabilities due to undiagnosed illness at 38 C.F.R. 
§ 3.317(c).  Similarly, the objective evidence on file fails 
to reveal evidence sufficient to warrant a compensable 
10 percent evaluation for memory loss in any evidence on 
file.  The most recent clinical review of all of the evidence 
on file concluded with a simple statement that memory loss 
was not found.  Accordingly, the Board cannot find that the 
veteran has an undiagnosed illness of memory loss which is 
subject to an award of VA compensation in accordance with the 
governing regulation.  A chronic disability of memory loss is 
simply not demonstrated by any objective signs or symptoms in 
the considerable evidence on file.  To the extent that 
subjective complaints of memory loss may be closely 
associated with a formal diagnosis of dysthymia, dysthymia is 
not shown to be related to any incident, injury or disease 
or active service (see below).

Sore Joints:  The service medical records do not contain 
complaints or medical findings of a generalized disorder of 
the joints during service.  The veteran did not complain of 
painful or swollen joints at the time of his May 1991 service 
separation examination and findings for the spine, upper and 
lower extremities and other musculoskeletal functions were 
normal.  While the veteran did complain of swollen or painful 
joints at the time of a physical examination during Reserve 
service in August 1994, the clinical findings for 
musculoskeletal functions remained normal.  

VA examination in October 1994 showed that grip was normal 
and there was no joint deformities noted in the shoulders, 
elbows, wrists or fingers.  Range of motion of the shoulders, 
elbows and wrists was not restricted.  Muscles were not 
atrophic.  Except for the knees, there were no particular 
findings for the lower extremities and knee and ankle 
reflexes were equal and there was no atrophy of lower 
extremity muscles.  

A review of the fairly extensive clinical record on file does 
not show consistent complaints of a generalized disorder 
affecting all joints of the veteran's body.  There are 
specific complaints with respect to particular joints of the 
body and it must be noted that the veteran was granted 
service connection for bilateral knee pain due to undiagnosed 
illness with a compensable evaluation effective from November 
1994.  Also it must be noted that during the pendency of this 
appeal, the veteran made a specific claim for residuals of a 
right shoulder injury which occurred during Reserve Active 
Duty for Training in 1994.  This claim was considered 
separately from a claim for a generalized undiagnosed 
disorder involving all joints and was denied by the RO in 
June 2000, based essentially upon a finding that this injury 
was essentially acute, transitory and resolved without 
residual.  In any event, the veteran was notified of this 
rating action and his appellate rights in June 2000, and he 
did not file a notice of disagreement or perfect an appeal 
and this decision is final.  It should also be noted that the 
veteran has separately claimed entitlement to service 
connection for low back pain and this will be discussed 
separately below.  

Aside from complaints involving specific joints involving the 
low back, knees and right shoulder, there are clinical 
records revealing that the veteran had cellulitis of the feet 
in 1997 and cervical X-rays in 1998 noted a minute anterior 
osteophyte formation about the inferior aspect of C5 but 
otherwise unremarkable examination of the cervical spine.  
The clinical records also note that the veteran had fractured 
his ankle prior to service at age 12.  

The veteran submitted six lay statements which generally 
indicated that he sustained multiple disabilities following 
his return from the Persian Gulf War, including pain in the 
joints and/or muscles.  In testimony at the personal hearing, 
the veteran discussed his specific right shoulder injury and 
problems with his low back.  He reported that he had pain in 
his arms and bones and joints that was sometimes a shooting 
pain and other times a throbbing aching pain.  He indicated 
that this was worse with physical activity or changes in the 
weather.

In March 2000, the veteran was provided with a VA examination 
for his knees.  The physician noted that the veteran had no 
specific injuries during service in the Persian Gulf.  
Although this was an examination specifically of the knees, 
there were no complaints or findings with respect to any form 
of generalized disorder or abnormality involving the joints 
throughout the body.  The diagnosis from this examination was 
bilateral knee joint strain due to unknown etiology with 
normal X-rays.  

During VA examination in November 2002, the left shoulder, 
knees and ankles were without pain on motion.  There was no 
effusion, edema, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding for weight-bearing 
joints.  Gait and standing were within normal limits.  X-ray 
studies of both knees were essentially normal.  The left 
shoulder showed normal appearance of the glenohumeral joint 
and the right ankle showed some degenerative joint disease of 
the talotibial joint which could be post-traumatic.  A review 
of the claims folder in April 2003 by a VA physician noted 
full range of motion of the shoulders with mild crepitation.  
The neck, back, wrists, hands, knees and ankles were 
considered within normal limits with no edema, tenderness, 
trigger points, or swelling.  There was some arthritis noted 
at the cervical and low back spine and right ankle.

A preponderance of the evidence on file is against the 
finding that the veteran has a generalized disorder or 
disability affecting all joints of the body due to 
undiagnosed illness attributable to service in the Persian 
Gulf War.  Aside from subjective complaints of the veteran 
made on occasion during the pendency of this appeal and 
supporting statements from family and friends, there is 
essentially an absence of "objective indications of chronic 
disability" in the clinical evidence on file.  To the extent 
that the veteran's complaints are attributable to specific 
injuries and findings of some arthritis at the shoulders, 
neck, low back and right ankle, these findings are not 
undiagnosed within the meaning of the regulation governing 
payment of VA compensation for undiagnosed illness.  They are 
in fact confirmed diagnoses of degenerative arthritic 
changes.  

However, there is simply an absence of objective evidence, 
excluding known areas of diagnosed arthritis, consistently 
demonstrating a chronic undiagnosed disability involving all 
joints of the body.  There certainly is no evidence 
warranting a compensable evaluation for such generalized 
disorder involving all areas of the body.  Again, it is noted 
that the veteran has been granted service connection for a 
bilateral knee disorder attributable to undiagnosed illness, 
and that a specific claim for service connection for the 
residuals of a right shoulder injury has been denied.  There 
are not specific claim s presently before the Board for 
specific residuals of injuries resulting in clinical 
diagnoses which the veteran attributes to injuries during 
service (excluding the right shoulder, knees and low back) 
and if the veteran wishes to pursue such claims, he should 
individually identify particular injuries or orthopedic 
disability attributable to incidents which occurred during 
service and those claims may be individually analyzed.  This 
claim, however, has been presented and adjudicated as a claim 
for undiagnosed illness affecting all joints of the body and 
that disability is not demonstrated objectively in the 
evidence on file.  

Mental Disorder:  The service medical records do not 
demonstrate complaints or findings of an acquired psychiatric 
disorder during service.  Although the veteran complained of 
depression and loss of memory or nervous trouble at the time 
of service separation in May 1991 and during Reserve service 
in August 1994, both of these examinations for service noted 
that that the veteran was psychiatrically normal.  

A VA psychiatric examination of October 1994, contained the 
veteran's subjective complaints of memory loss, startle 
response and anger.  He reported that he had never been 
hospitalized for any emotional, substance abuse or 
neurological problems.  He said he had an exaggerated startle 
response after the first Scud missile attacks when he was 
stationed in Saudi Arabia.  He also reported getting easily 
irritated and that this anger preceded Southwest Asia service 
when he was stationed in the United States.  He reported no 
recurrent dreams or nightmares and was not bothered by 
feelings of insecurity, inferiority, or guilt.  The diagnosis 
from examination, was anxiety disorder not otherwise 
specified, and adjustment disorder with depressed and anxious 
mood. 

The significant volume of clinical evidence on file does not 
show that the veteran has sought or required psychiatric or 
psychological treatment or counseling or medication at any 
time since he was separated from service.  A significant 
quantity of clinical evidence on file does not contain 
current complaints of psychiatric symptoms attributable to 
events of service or otherwise.  

The veteran submitted six lay statements which generally 
describe him as moody and depressed following service 
overseas.  The veteran's brother indicated that the veteran 
was "subject to blackouts."  Another acquaintance of the 
veteran for a reported 12 years wrote that the veteran once 
had "a seizure of some sort and collapsed."  He reported that 
he had been told of the veteran's seizures, but that was the 
first time he had observed one.  At the personal hearing, the 
veteran complained of memory loss and headaches and fatigue 
and this was associated with mood swings, depression and 
irritability.  

In November 2002, the veteran was provided another VA 
psychiatric examination.  He indicated that he had been 
depressed for some 10 years and that his major problems were 
physical.  When asked whether this depression interfered with 
work he stated "maybe, sometimes."  At this time, he reported 
having no treatment until one year earlier when he went to an 
outpatient clinic to see a social worker and physician every 
few months for five or six times.  Thereafter, he dropped out 
of treatment.  The Axis I diagnosis was dysthymic disorder 
with a GAF score of 60.  This physician wrote that other than 
being irritated by his military experience (such as not being 
able to come home to see his newborn son), there appeared to 
be no service-connected aspect to this dysthymia.  

A preponderance of the evidence on file is against an award 
of service connection for a mental disorder manifested as an 
undiagnosed illness.  The two VA examinations on file each, 
in fact, contain established diagnoses, although these vary.  
While initially diagnosed with anxiety disorder and 
adjustment disorder, the veteran has more recently received a 
diagnosis for dysthymia, which is generally viewed as 
consistent with depression.  Because the veteran has received 
a confirmed psychiatric diagnosis, an award of service 
connection for undiagnosed illness is not warranted.  The 
first diagnosis of anxiety and adjustment disorders was in 
October 1994, well over a year after the veteran was 
separated from service.  Accordingly, there is no basis for 
an award of service connection for a psychiatric disorder on 
a presumptive basis in accordance with 38 C.F.R. §§ 3.307, 
3.309.  In 2002, this diagnosis was altered to dysthymia, 
consistent with depression and it was the physician's opinion 
that there was little basis for him to conclude that 
dysthymia was attributable to incidents of the veteran's 
service.  Moreover, while lay statements mention blackouts, a 
seizure, and panic attacks, there is a complete absence of 
any objective medical evidence corroborating any of these 
symptoms at any time.  Accordingly, an award of service 
connection for an acquired psychiatric disorder, now 
diagnosed as dysthymia, is not warranted in terms of an 
undiagnosed illness in the face of a confirmed diagnosis, and 
the only clinical opinion on file from a psychiatrist is that 
dysthymia is not likely related to incidents of the veteran's 
service.  

Fatigue:  The service medical records do not reveal 
complaints or findings of generalized fatigue during service.  
On VA examination in October 1994, the veteran complained of 
fatigue and that he tired after four hours of working since 
returning from the Persian Gulf War.  However, a 
comprehensive review of the clinical evidence on file fails 
to reveal objective clinical documentation of any form of a 
chronic fatigue syndrome or generalized fatigue at any time 
following the veteran's separation from service.  The VA 
psychiatric examination of November 2002 does not indicate 
that the veteran discussed fatigue nor were there any 
findings relevant to this issue.  

The veteran submitted six lay statements but these do not 
specifically refer to fatigue separate and apart from other 
claimed issues.  The veteran testified in the personal 
hearing that some days he was immediately tired, and other 
days he was able to work for several hours before becoming 
tired.  

A preponderance of the evidence on file is against a finding 
that the veteran has a generalized fatigue disorder 
attributable to undiagnosed illness from service in the 
Persian Gulf War.  Aside from the veteran's subjective 
statements, there is essentially an absence of "objective 
indications of chronic disability" which shows a chronic form 
of generalized fatigue in the evidence on file.  Certainly, 
there is no evidence demonstrating such disorder manifests to 
a compensable degree.  To the extent that complaints of 
chronic fatigue are causally connected with the veteran's 
dysthymic disorder, that psychiatric disorder is the subject 
of a confirmed diagnosis rather than an undiagnosed illness, 
and is not shown to be attributable to incidents of military 
service.  

Stomach Cramps:  The service medical records do not contain 
complaints or findings with respect to stomach cramps.  The 
physical examination for separation from active service in 
May 1991 noted that the abdomen and GU system were normal.  
The veteran did not indicate in history that he had frequent 
indigestion or stomach, liver or intestinal trouble.  
However, the August 1994 VA examination conducted during 
Reserve service reveals that the veteran did indicate 
stomach, liver or intestinal trouble, although he did not 
indicate frequent indigestion.  This examination report 
nonetheless found that the abdomen and GU system were normal 
and there was no abnormality with respect to stomach cramps 
identified in this report.  

Private medical records do indicate that the veteran 
complained of stomach symptoms immediately after service, and 
a July 1991 upper gastrointestinal series with barium swallow 
noted no hiatal hernia or reflux.  The duodenal bulb was of 
normal shape and ulcers were not identified.  The only 
impression was excessive secretions in the stomach which 
might indicate gastritis but negative for ulcer.  An 
ultrasound of the abdomen in November 1992 was unremarkable 
for any disability.  In December 1992, the veteran was 
provided an esophagogastroduodenoscopy.  The pretesting 
diagnosis was a suspected duodenal ulcer but testing revealed 
the duodenum to be normal without ulceration, erosion or 
erythema.  Finding was mild gastritis with a gastrointestinal 
bleed.  A flexible sigmoidoscopy performed the same day 
resulted in a finding of rectal bleeding probably secondary 
to continuous bleeding from internal hemorrhoids.  The 
veteran was apparently provided private treatment for these 
findings with some success.  

An October 1994 VA examination includes the veteran's 
statement that he had been treated for stomach cramps in 1991 
but that "no cause was found."  The veteran apparently 
informed this physician that he did not have dysentery or a 
history of malaria during Southwest Asia service but that he 
had been bitten by bugs or sand flies.  Examination revealed 
that the abdomen was soft, benign, with no masses, no 
tenderness, no rigidity, no abdominal ascites and normal 
active bowel sounds.  There were no inguinal hernias and 
rectal examination was negative.  There was no specific 
finding with respect to stomach cramps.  

None of the six lay statements speak with any specificity to 
the issue of the veteran having stomach cramps.  In testimony 
at the personal hearing, the veteran stated that stomach 
cramps would "come and go when they want."  He said he would 
get cramps together with his headaches.  He said they were 
unrelated to eating food.  

There was no mention of stomach cramps or abdominal pain 
during VA examination in November 2002.  

VA examination in March 2003, including review of the record 
noted the veteran's past history of abdominal pain in the 
early 1990's.  The veteran reported at present that the 
problem was now infrequent.  Examination showed the abdomen 
to be soft, nontender, with no palpable mass or organomegaly 
and bowel sounds were normoactive.  There was no hernia.  The 
diagnosis was a normal abdominal examination and the 
physician stated that stomach cramps had resolved and that 
any finding at present was as likely as not unrelated to Gulf 
War service.

A preponderance of the evidence on file is against a finding 
that the veteran has a chronic symptom of stomach cramps 
which is attributable to an undiagnosed illness causally 
related to Gulf War service.  In fact, the veteran's 
abdominal symptoms were, after multiple private diagnostic 
testing, shown to be the result of gastritis with an acute GI 
bleed and that associated blood in the stool was directly 
attributable to a bleeding internal hemorrhoid.  Peptic 
ulcer, though suspected, was not identified on repeated 
diagnostic studies.  Mild gastritis and this bleeding 
internal hemorrhoid were shown to have resulted in acute 
symptoms soon after the veteran was separated from service, 
but following treatment, these problems resolved without 
documented residual.  

A finding of a chronic form of stomach cramps due to an 
undiagnosed illness is not warranted when the exact etiology 
of the symptoms resulted in confirmed diagnoses of mild 
gastritis with a GI bleed and a bleeding internal hemorrhoid.  
Service connection on a direct incurrence theory is also not 
warranted since these problems are shown by the evidence on 
file to have been acute, transitory, and resolved without 
residual at present.  The most recent VA examination said 
that these symptoms had resolved and that any such symptoms 
were likely unrelated to military service.  An award of 
service connection on a presumptive or direct incurrence 
theory is thus not warranted.

Low Back Pain:  As all the others, the veteran's claim with 
respect to low back pain was initiated as one for an 
undiagnosed illness.  However, during the pendency of this 
appeal, clinical diagnostic findings have been identified 
which would rule out a finding of low back pain due to 
undiagnosed illness.  The veteran's written statements, 
including his most recent statement of February 2004, 
indicates that he attributes low back pain to an acute trauma 
in a motor vehicle accident.  

Service medical records from the veteran's initial months of 
military service in 1980-1981 contain no finding with respect 
to the veteran's low back.  A statement of medical 
examination and duty status indicates that in March 1988, the 
veteran was involved in a motor vehicle accident while 
driving home from a tour of active duty for training.  There 
are no further service personnel or medical entries regarding 
this accident, but a March 1988 private X-ray study of the 
lumbar spine was negative for fracture or dislocation.  There 
was a notation of a minimal narrowing of the disc space at 
L5-S1 "which may be normal."  Minimal scoliosis with right 
concavity was also identified.  The only notation or clinical 
diagnosis resulting from this accident was low back muscle 
spasm, which was apparently symptomatic for several months 
after this incident.  

The service medical records from the veteran's second period 
of service do not contain complaints or findings with respect 
to the veteran's back.  At the time of his May 1991 
separation examination, he complained of recurrent back pain 
but the examination report itself found that the spine and 
other musculoskeletal functions were normal.  A report of 
medical examination for Reserve service in August 1994 also 
contained the veteran's complaint of recurrent back pain, but 
this examination also noted that the spine and 
musculoskeletal functions were normal.  

A private CT scan of the lumbosacral spine in May 1994 showed 
no findings of herniated disc and no other conclusive bony 
abnormality identified.  A private examination conducted the 
same month contains the physician's statement that he had 
examined the veteran and could not find any pathology and 
suggested that he continue with anti-inflammatory medication.  

VA examination in October 1994 noted that the veteran was 
currently employed as a truck driver.  Physical examination 
of the lumbar spine showed no restriction of range of motion 
in all directions, although there was some pain in conducting 
these maneuvers.  There was no finding with respect to the 
veteran's lumbosacral spine.  

The veteran submitted lay statements from family and friends 
which stated that the veteran had joint pain and low back 
pain.  In testimony at the hearing, the veteran reported 
having back pain when he sat for long periods or if he stood 
on hard surface or walked for a period of time.

VA examination in March 2003 noted that the veteran's low 
back had almost complete normal range of motion except that 
forward flexion was 10 degrees less than full and 
lateroflexion and rotation was 5 degrees less than full.  All 
motion was without pain except lateral flexion to the left.  
The physician wrote that there was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  The 
musculature of the back was symmetrical and well developed 
with no tenderness.  X-ray studies showed essentially a 
normal radiographic of the lumbar spine.  The diagnosis was 
low back strain, and the physician provided an opinion that 
strain was not as likely as not related to military service.

A preponderance of the evidence on file is against a finding 
that the veteran's low back strain is attributable to 
service.  An actual diagnosis of low back strain rules out a 
finding of low back pain due to undiagnosed illness.  
Although the veteran is noted to have been involved in a 
motor vehicle accident while returning home from active duty 
for training in March 1988, and while such travel would be 
considered within the scope of military duties if on a direct 
route to home, significant private clinical records from the 
time only documented a finding of acute muscle strain.  While 
X-ray studies in March 1988 were interpreted as showing the 
possible minimal narrowing of a disc space at L5-S1, it was 
recorded that this finding might in fact be normal.  
Otherwise, this X-ray was negative for fracture or 
dislocation.  Subsequent CT and X-ray studies of the lumbar 
spine are essentially normal for findings of abnormality, 
herniation of disc, or degenerative arthritis.  

Accordingly, the injury in March 1988 resulting in muscle 
strain must be viewed as acute and transitory and resolved 
without residual.  While the veteran complained of low back 
pain during his subsequent period of service, he only did so 
only on separation examinations and did not seek any actual 
treatment during service.  Those examination reports found 
that the veteran's back to be normal.  The most recent VA 
examination essentially found the veteran's low back to be 
normal and while ranges of motion were not complete, the were 
nearly complete and painless.  The only diagnostic finding of 
low back strain was accompanied by an opinion by a physician 
with access to the veteran's medical records who concluded 
that low back strain was not likely related to incidents of 
service years earlier.  Accordingly, a grant of service 
connection for low back strain as attributable to an incident 
or injury of service must be denied.  

Headache:  The service medical records do not contain any 
complaints or findings with respect to headache.  The 
physical examination for separation from active service in 
May 1991 recorded that the veteran's head and neurological 
functions were normal.  In the report of medical history 
completed by the veteran himself at separation, he indicated 
that he did not have frequent or severe headache and that he 
had not sustained head injury.  The August 1994 examination 
for Reserve service also noted that the head and neurologic 
functions were normal.  At this time, the veteran indicated 
that he did have frequent or severe headache and that he had 
sustained head injury.  No head injury is documented, 
however, in any of the service medical records.

VA examination in October 1994 contains the veteran's 
complaint of having headaches that come on and off every 
three months.  He said he also developed chills and fever 
"with it."  He did not seek any treatment.  There were no 
findings made with respect to headache in this examination.  
At this time, the veteran was also provided a VA psychiatric 
examination, but the veteran did not mention headaches during 
this examination.  

There are various VA and private treatment records over the 
years reflecting evaluation and treatment of various problems 
and headaches is not found to be a chronic symptom or 
complaint of the veteran in these records.  

The veteran submitted lay statements which list headaches as 
among the veteran's disabling conditions.  The veteran 
testified at the personal hearing that he often had headaches 
and that he took over-the-counter medicine for them.  The 
veteran's spouse corroborated that the veteran had headaches.  
The veteran stated that doctors had not been able to diagnose 
the cause of his headaches.  

VA examination in March 2003 included the veteran's statement 
that he had headaches two to four days per week and also 
"lately very few."  He was unaware of events which triggered 
headache but reported he did not tolerate bright lights and 
noise well.  He reported having an upset stomach accompanying 
headaches.  He took over-the-counter medication.  The 
diagnosis was headache with migraine features, less frequent 
recently.  It was also noted that the veteran was not 
currently taking Depakote despite earlier reports to 
neurology that it had decreased the headache frequency 
significantly.  The veteran had not missed work due to 
headaches.  This physician found that headaches were not 
likely related to any Gulf War exposure.  

A preponderance of the evidence is against the finding that 
the veteran has headaches attributable to undiagnosed illness 
resulting from service in the Persian Gulf War.  The 
veteran's headaches have most recently been diagnosed as 
having migraine features.  Such diagnosis precludes a finding 
that headache is solely attributable to undiagnosed illness.  
38 C.F.R. § 3.317(a)(C)(ii) provides that chronic multi-
symptom illnesses of "partially understood etiology" and 
pathophysiology will not be considered medically unexplained.  
The fact that the veteran's headache is found to have many 
migraine features is sufficient for precluding a finding that 
it is attributable to an undiagnosed illness.  Moreover, the 
physician conducting this examination found that the 
veteran's headaches were not likely related to Persian Gulf 
exposure.   

Hair Loss:  The service medical records contain no complaint, 
finding or diagnosis with respect to hair loss.  The October 
1994 VA examination recorded that the veteran had a high 
hairline in the forehead.  There was a specific finding of no 
identifiable alopecia (disease in which the hair falls out).  
Hair growth was considered normal.

The veteran testified at the personal hearing that there was 
not a family history of baldness but he did state that his 
father who was 70-plus years old had "just as much hair as I 
do."  He had been provided with no explanation or treatment 
for hair loss.  The veteran's spouse stated that the veteran 
started losing his hair when he returned from the Persian 
Gulf War.

VA examination with review of medical records in August 2003 
noted that the veteran's hair was cut short with decreased 
growth in the crown and anterior scalp bilaterally and patchy 
areas on the beard.  The diagnosis was androgenetic baldness.  
The doctor further stated that this was the normal type of 
male hair loss and that an etiology was not known 
scientifically.  This doctor also opined that the veteran's 
hair loss was not related to his military service.

A preponderance of the evidence is against a finding that the 
veteran has hair loss due to an undiagnosed illness resulting 
from Persian Gulf War experience.  The veteran is shown to 
have androgenetic normal male pattern hair loss which is 
unrelated to military service or to Gulf War exposure.  

While the veteran has submitted lay statements in support of 
his pending claims, and while lay witnesses are certainly 
competent to provide statements with respect to symptoms 
which they have personally observed in another individual, 
lay persons, including the veteran and his spouse are not 
shown to have the requisite medical expertise to provide 
clinical opinions or diagnoses which may be considered as 
competent evidence in support of claims for VA disability 
compensation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran's multiple claims in this case have been given 
careful and thorough consideration.  While it is unfortunate 
that the veteran's claims have been pending an appellate 
decision for many years, this delay in time has allowed VA 
the opportunity of collecting all available private and VA 
medical records, providing the veteran with multiple VA 
examinations and with an opportunity to testify at a personal 
hearing before the undersigned.  The veteran has been granted 
service connection for disability of the knees and 
respiratory system directly attributable to Persian Gulf War 
experience.  

However, to the extent that the veteran has received actual 
identifiable clinical diagnoses which explain the symptoms 
which form the basis of his current claims, he may not be 
granted VA compensation for such symptoms on the basis that 
they result from undiagnosed illness attributable to Persian 
Gulf War exposure.  Symptoms attributable to clinical 
diagnoses of dysthymia, gastritis with an acute GI bleed and 
bleeding internal hemorrhoid, low back strain, migraine 
headache, and ordinary androgenetic hair loss are all known 
diagnoses to explain the basis for these symptoms which means 
they cannot be found to be the result of an undiagnosed 
illness.  To the extent that complaints of memory loss, 
fatigue and perhaps headaches are causally connected to or 
associated with the veteran's dysthymia, dysthymia itself is 
not shown to have been incurred during or to a compensable 
degree within one year after the veteran was separated from 
active military service.  Additionally, while the veteran has 
complained of memory loss and fatigue and a generalized 
disorder of sore joints, there is an absence of evidence 
demonstrating "objective indications of chronic disability," 
supporting these particular symptoms.  That is, there is an 
absence of objective evidence on file showing that the 
veteran has chronic problems with memory loss, fatigue and a 
systemic form of full-body joint pain, and certainly no 
evidence that such symptoms arise to a compensable level.  
Finally, while multiple, whole-body joint pain is not 
demonstrated, individually identified orthopedic problems are 
shown to exist, but these are clearly attributable to 
identifiable diagnoses which have not been found directly 
related to service.  


ORDER

Entitlement to service connection for memory loss due to 
undiagnosed illness is denied.

Entitlement to service connection for sore joints due to 
undiagnosed illness is denied.

Entitlement to service connection for dysthymia due to 
undiagnosed illness is denied.

Entitlement to service connection for fatigue due to 
undiagnosed illness is denied.

Entitlement to service connection for stomach cramps due to 
undiagnosed illness is denied.

Entitlement to service connection for low back strain due to 
undiagnosed illness is denied.

Entitlement to service connection for migraine headaches due 
to undiagnosed illness is denied. 

Entitlement to service connection for hair loss due to 
undiagnosed illness is denied.


____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



